DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 10/12/2020. Please note Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “obtain an object control model matching the target virtual object…” should be “obtaining an object control model matching the target virtual object…”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the obtain an object control model…” should be “the obtaining an object control model…”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10872452. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of instant application are anticipated by claims 1-15 of U.S. Patent No. 10872452.
Instant Application 17068675
U.S. Patent No. 10872452
1. An expression animation generation method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, comprising: 
1. An expression animation generation method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, comprising: 
obtaining an object model of a target virtual object; 
obtaining an object model of a target virtual object;
obtain an object control model matching the target virtual object by adapting the obtained object model to a target skeleton, the object control model comprising a plurality of control vertices and a plurality of control skeletons, each control skeleton being used for controlling a corresponding part of the object control model, and each control vertex being an intersection point two adjacent control skeletons; 
adapting the obtained object model to a target skeleton, to obtain an object control model matching the target virtual object by skinning the object model to the target skeleton, the object control model comprising a control vertex and a plurality of control skeletons, each control skeleton being used for controlling a part of an area of the object control model, and the control vertex being an intersection point of the control skeleton; 
obtaining an adjustment instruction for the target virtual object; 
adjusting the control vertex and/or the control skeleton in the object control model according to an obtained adjustment instruction, to obtain a plurality of frames of expression frame images of the target virtual object, 
identifying a target control vertex and associated target control skeletons to be adjusted in the object control model according to the adjustment instruction; 
determining, according to the obtained adjustment instruction, a target control vertex and/or a target control skeleton to be adjusted in the object control model; 
adjusting the identified target control vertex and the associated target control skeletons in the object control model according to respective control weights of the associated target control skeletons, to obtain an expression frame image of the target virtual object; and 
wherein adjusting the control vertex includes adjusting a control weight of the control vertex by controlling movement and rotation of the control skeleton in the object control model to achieve an objective of adaption according to the obtained adjustment instruction, further including: … controlling a larger range of an area by the target control skeleton when the obtained adjustment instruction includes a larger control weight of the target control skeleton; and/or adjusting a display location of the target control skeleton; and 
generating an expression animation of the target virtual object by using the expression frame image.
generating an expression animation of the target virtual object by using the plurality of frames of expression frame images.


Claims 2-15 of U.S. Patent No. 10872452 recites similar limitations of claims 2-15 of instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corazza (US 20130127853 A1), in view of Sumner (US 20160358365 A1).
Regarding Claim 1, Corazza discloses an expression animation generation method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, comprising: 
obtaining an object model of a target virtual object (Fig. 3, 305. [0033] “The process 300 utilizes (305) an original facial mesh. An example of an original facial mesh of a 3D character is shown in FIG. 8.”); 
obtain an object control model matching the target virtual object by adapting the obtained object model to a target skeleton (Fig. 3, 310-345), the object control model comprising a plurality of control vertices and a plurality of control skeletons, each control skeleton being used for controlling a corresponding part of the object control model, and each control vertex being an intersection point two adjacent control skeletons ([0037] “Referring again to FIG. 3, a bone set for the representative mesh is generated (325) from the segmentation and key points. The bone set is a set of bones that can be utilized to rig the facial mesh. Each bone is a line that establishes a relationship between segments of the mesh and that is used to manipulate the related segments of the mesh during animation. An example of a bone set in accordance with embodiments of this invention is shown in FIG. 12. The bone set 1200 includes bones 1201-1202 that each establish a relationship between specific portions of representative mesh 900.” [0040] “In the process 300 shown in FIG. 3, the bone set and skinning weights of the representative mesh can be translated (345) to the original mesh to create a rigged facial mesh.”); 
In the same field of endeavor, Sumner discloses obtaining an adjustment instruction for the target virtual object ([0004] “Lastly, facial rigging may include an entirely separate rig defined solely for the face of a character.” [0059] “As shown in FIG. 3, initial facial expression 300A is manipulated as shown in sketch compilation 300B, thereby resulting in final facial expression 300C.”); 
identifying a target control vertex and associated target control skeletons to be adjusted in the object control model according to the adjustment instruction ([0004] “For example, moving a character's hand may involve the movement of not only the character's hand, but also the character's shoulder, elbow, etc.” [0060] “In particular embodiments, small local deformations are preferred over global deformations. Thus, local deformations may be favored by penalizing deformations in regions far away from the curve that is used to generate the 2D representation.”); 
adjusting the identified target control vertex and the associated target control skeletons in the object control model according to respective control weights of the associated target control skeletons, to obtain an expression frame image of the target virtual object ([0060] “In particular embodiments, the system may compute the distance d of a vertex in its initial position x.sub.i.sup.1 to the curve on the mesh and penalize deviations of far away vertices via a weighting function f to obtain the energy term…” [0061] “Strong results may be achieved by the system when linearly blending between 0 for the closest and 1 for the furthest vertex as weighting function f.”); and 
generating an expression animation of the target virtual object by using the expression frame image ([0059] “FIG. 3 illustrates an example of face-posing using the draw-over posing embodiment using a facial rig for a character (Mike) based on a large set of blend shapes. As shown in FIG. 3, initial facial expression 300A is manipulated as shown in sketch compilation 300B, thereby resulting in final facial expression 300C.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of Corazza with the features of generating expression animations by adjusting the control vertex/skeleton of a rigged mesh according to respective control weights. Corazza’s rigged mesh is created just for this purpose.
Regarding Claim 2, Corazza-Sumner discloses the method according to claim 1, wherein the adjusting the identified target control vertex and the associated target control skeleton comprises: adjusting a control weight corresponding to each target control skeleton connected to the target control vertex, the control weight of the target control skeleton indicating a range of an area controlled by the target control skeleton in the object control model (Corazza [0028] “The bone set and skinning weights for the representative mesh are than applied to the original mesh to generate a rigged mesh.” [0039] “The representative mesh with the bones placed in the mesh can be used to determine (340) the skinning weights for the segments of the representative. The skinning weights define the relation between the motion of the 3D representation polygons (segments) and the underlying bone set. An example of skinning weights in accordance with embodiments of this invention is shown in FIG. 13.”); and adjusting a display location of the target control skeleton (Sumner [0059] “As shown in FIG. 3, initial facial expression 300A is manipulated as shown in sketch compilation 300B, thereby resulting in final facial expression 300C.”).
Regarding Claim 3, Corazza-Sumner discloses the method according to claim 1, wherein the generating an expression animation of the target virtual object by using the expression frame image comprises: obtaining a plurality of frames of expression frame images of the target virtual object; and enabling the obtained plurality of frames of expression frame images to generate the expression animation of the target virtual object according to a predetermined sequence (Examiner takes an official notice that creating an animation by producing a sequence of frames is a well-known technique in the art. One skilled in the art should know the frames of an animation are just individual pictures in a sequence of images).
Regarding Claim 4, Corazza-Sumner discloses the method according to claim 1, wherein the obtain an object control model matching the target virtual object by adapting the obtained object model to a target skeleton comprises: binding a key point in the obtained object model and the target skeleton (Corazza [0036] “After the segments of the representative mesh are identified, key points of the representative mesh are identified (320).”), and skinning the object model on the target skeleton, to obtain the object control model matching the target virtual object (Corazza [0037] “Each bone is a line that establishes a relationship between segments of the mesh and that is used to manipulate the related segments of the mesh during animation. An example of a bone set in accordance with embodiments of this invention is shown in FIG. 12. The bone set 1200 includes bones 1201-1202 that each establish a relationship between specific portions of representative mesh 900.”).
Regarding Claim 5, Corazza-Sumner discloses the method according to claim 1, wherein the target skeleton comprises a general facial skeleton, and the object model comprises a facial model (Corazza [0037] “The bone set is a set of bones that can be utilized to rig the facial mesh. Each bone is a line that establishes a relationship between segments of the mesh and that is used to manipulate the related segments of the mesh during animation. An example of a bone set in accordance with embodiments of this invention is shown in FIG. 12.”).
Regarding Claim 6, it recites similar limitations of claim 1. The same rationale is applied to reject this claim.
Regarding Claim 7, it recites similar limitations of claim 2. The same rationale is applied to reject this claim.
Regarding Claim 8, it recites similar limitations of claim 3. The same rationale is applied to reject this claim.
Regarding Claim 9, it recites similar limitations of claim 4. The same rationale is applied to reject this claim.
Regarding Claim 10, it recites similar limitations of claim 5. The same rationale is applied to reject this claim.
Regarding Claim 11, it recites similar limitations of claim 1. The same rationale is applied to reject this claim.
Regarding Claim 12, it recites similar limitations of claim 2. The same rationale is applied to reject this claim.
Regarding Claim 13, it recites similar limitations of claim 3. The same rationale is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 4. The same rationale is applied to reject this claim.
Regarding Claim 15, it recites similar limitations of claim 5. The same rationale is applied to reject this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613